UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 41,563,180 shares of common stock outstanding as of September 9, 2011. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the CondensedConsolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 20 Item4. Controls and Procedures 30 PartII OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 SIGNATURES 33 EXHIBIT INDEX 34 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June30,2011 December31,2010 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Deferred revenue Other accrued expenses, current portion Current portion of long-term debt Total current liabilities Other accrued expenses, non-current portion — Long-term debt, net of current portion Derivative liability for put option on SeriesB redeemable convertible preference shares of subsidiary Derivative liability for conversion element of convertible promissory notes — Warrant derivative liability Total liabilities SeriesA andB redeemable convertible preference sharesof subsidiary Commitments and contingencies (Note14) — — Stockholders’ equity (deficit): SeriesC convertible preference shares of subsidiary –– Preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,937,499.97 shares issued and outstanding at June 30, 2011 — Common stock, $0.001 par value, 300,000,000 shares authorized, 41,596,055 and 41,175,464 shares issued and outstanding at June30, 2011, and December31,2010 respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Revenue $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) Other income and (expenses): Interest income Interest expense (including excess debt discount of $2,255,074 expensed as interest in the three and six months ended June 30, 2011) Change in fair value of put option, net — — Change in fair value of conversion element of convertible promissory notes, net ) — ) — Change in fair value of warrants, net ) Miscellaneous income (expense) Total other income and (expenses) ) ) Net income (loss) before provision for income taxes ) ) ) Provision for income taxes ) — ) — Net income (loss) Accretion on Series A and B redeemable convertible preference shares of subsidiary associated with premium ) Accretion on SeriesA-1 convertible preferred stock associated with beneficial conversion feature ) –– ) –– SeriesA-1 preferred dividend ) — ) — Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Net income (loss) per share- basic $ ) $ $ ) $ ) Net income (loss) per share- diluted $ ) $ $ ) $ ) Shares used to compute net income (loss) per share- basic Shares used to compute net income (loss) per share- diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) SixMonthsEndedJune30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Change in fair value of warrants, net ) ) Exchange (gain) loss on issuance of convertible preference shares of subsidiary ) Change in fair value of put option, net ) — Change in fair value of conversion element of convertible promissory notes — Excess debt discount expensed as interest — Allowance for doubtful accounts — Amortization of debt discount — Change in operating assets and liabilities: Restricted cash ) — Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued payroll and related costs ) Other accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of capital lease obligations ) ) Net proceeds from issuance of SeriesB redeemable convertible preference shares of subsidiary — Net proceeds from issuance of SeriesC convertible preference shares of subsidiary — Repayment of term loan ) — Net proceeds from issuance of SeriesA-1 convertible preferred stock, convertible promissory notes and warrants — Interest converted to principal on convertible promissory notes — Proceeds from issuance of common stock and warrants, net of offering costs Net cash provided by financing activities Effect of exchange rates on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 1.The Company General–WaferGen Bio-systems, Inc. and subsidiaries (the “Company”) are engaged in the development, manufacture and sales of systems for gene expression, genotyping and stem cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. The Company’s products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers, and diagnostics companies involved in biomarker research. Through the SmartChip products, the Company plans to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research facilitating biomarker discovery, toxicology, and clinical research. Wafergen, Inc. was incorporated in the State of Delaware on October22, 2002, and was acquired by WaferGen Bio-systems, Inc. in a reverse merger on May31, 2007. On January24, 2008, the Company formed a new subsidiary in Kulim Hi-Tech Park, Kedah, Malaysia. The subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”), will launch various initiatives to support a number of the Company’s ongoing development and commercialization goals. The Company owns 100% of the common stock and 8.2% (which includes all shares that have been assumed by the Company pursuant to exercises of exchange rights for which the Company has received notice from investors) of the preference shares of this entity. The Company expects that all of the subsidiary’s preference shares will be redeemed or converted into shares of the Company, however if all preference shares were converted into common stock of WGBM, the Company would own 72.8% of WGBM’s common stock. See Note5 below. On May27, 2011, the Company completed a private placement offering (the “May2011 Offering”) with certain accredited investors, pursuant to which the Company sold an aggregate of approximately 2,937,500 shares of SeriesA-1 convertible preferred stock at a stated value of $5.20 per share, with each share being convertible into ten shares of common stock, convertible promissory notes in the aggregate principal amount of $15,275,000, convertible into an aggregate of approximately 2,679,824 shares of SeriesA-2 convertible preferred stock at a price of $5.70 per share, with each share being convertible into ten shares of common stock, and warrants to purchase 56,173,248 shares of the Company’s common stock at an exercise price of $0.62 per whole share. The Company received aggregate gross proceeds of $30,550,000, which after deducting issuance costs of $2,524,963 left net proceeds of $28,025,037. Subject to certain ownership limitations, the warrants issued in the May2011 Offering were exercisable immediately and will expire five years from the date of issuance. They include a provision for excess shares in the event of a change in ownership and contain standard anti-dilution clauses in the event of recapitalization, stock splits or combinations, merger or reorganization, dividends or distributions and similar equity adjustments, but do not contain anti-dilution provisions that would prevent them from being considered indexed to the Company’s stock, so they are accounted for within Stockholders’ Equity. The Company retained a selling agent in connection with this registered direct offering, and pursuant to the terms of a selling agency agreement, the Company paid the selling agents an aggregate fee totaling approximately $2,120,125. NOTE 2.Summary of Significant Accounting Policies Basis of Presentation–The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules and regulations. These condensed consolidated financial statements should be read in conjunction with our audited financial statements and footnotes related thereto for the year ended December31, 2010, included in our Form10-K filed with the SEC. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the Company’s financial position and the results of its operations and cash flows. The results of operations for such interim periods are not necessarily indicative ofresults to be expected for the full year. 4 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Basis of Consolidation–The condensed consolidated financial statements include the financial statements of WaferGen Bio-systems, Inc. and its subsidiaries. All significant transactions and balances between the WaferGen Bio-systems, Inc. and its subsidiaries have been eliminated in consolidation. Development Stage–In prior periods the Company was in the development stage. Use of Estimates–Preparing condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results and outcomes could differ from these estimates and assumptions. Foreign Currencies–Assets and liabilities of non-U.S. subsidiaries that operate in a local currency environment, where that local currency is the functional currency, are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at the average rates of exchange prevailing during each reporting period. Remeasurement adjustments resulting from this process are charged or credited to other comprehensive income (loss). Stock-Based Compensation–The Company measures the fair value of all stock-based awards to employees, including stock options, on the grant date and records the fair value of these awards, net of estimated forfeitures, to compensation expense over the service period. The fair value of awards to consultants is measured on the dates on which performance of services is completed, with interim valuations recorded at balance sheet dates while performance is in progress. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on the Company’s closing share price on the measurement date. Change in Fair Value of Derivatives–The Company recognizes the put option on its SeriesB redeemable convertible preference shares of its subsidiary, the conversion element of its convertible promissory notes and its warrants with anti-dilution provisions as derivative liabilities. Such liabilities are valued when the financial instruments are initially issued or the derivative first requires recognition and are also revalued at each reporting date, with the change in their respective fair values being recorded as a change in fair value within other income and expenses in the statement of operations. The Company determines the fair value of the put option on its SeriesB redeemable convertible preference shares of its subsidiary using a Black-Scholes valuation and the conversion element of its convertible promissory notes and its warrants with anti-dilution provisions using a Monte Carlo Simulation approach, with key input variables provided by management. Warranty Reserve–Our standard warranty agreement is one year from shipment of certain products. We accrue for anticipated warranty costs upon shipment of these products. Our warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and we update our assessment quarterly. Net Income (Loss) Per Share–Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus common share equivalents from conversion of dilutive stock options, warrants, and restricted stock using the treasury method, and convertible securities using the as-converted method, except when antidilutive. In the event of a net loss, the effects of all potentially dilutive shares are excluded from the diluted net loss per share calculation as their inclusion would be antidilutive. Reclassification–Certain reclassifications have been made to prior periods’ data to conform to the current presentation. These reclassifications had no effect on reported net losses. Recent Accounting Pronouncements In January2010, the FASB issued ASU2010-06, “Fair Value Measurements and Disclosures (Topic820): Improving Disclosures about Fair Value Measurements.” This guidance requires additional disclosures about fair value measurements, including information about purchases, sales, issuances and settlements in Level3. We adopted this guidance effective January1, 2011, and its adoption did not have a material impact on our consolidated financial condition or results of operations. In May2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic820).” ASU 2011-04 will result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments 5 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. ASU 2011-04 is effective for interim and annual periods beginning after December15, 2011, with early application not permitted, and will become effective for us on January1, 2012. The adoption of this standard will not have a material impact on our consolidated financial position or results of operations. In June2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic220): Presentation of Comprehensive Income.” ASU2011-05 requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU2011-05 is effective retrospectively for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted, and will become effective for us on January1, 2012. The adoption of this standard will not have a material impact on our consolidated financial condition or results of operations. NOTE 3.Inventories Inventories consisted of the following at June30, 2011, and December31, 2010: June30,2011 December31,2010 Raw materials $ $ — Work in process — Finished goods Total inventories Less allowance for excess and obsolete inventory ) ) Inventories, net $ $ NOTE 4.Long Term Obligations On December7, 2010, the Company entered a $2,000,000 Loan and Security Agreement (“LSA”) with Oxford Finance Corporation (“Oxford”). Borrowings under this term loan were at an interest rate of approximately 13%, and for the first six months, interest only was repayable, after which the balance of principal and interest were repayable in equal monthly installments over a thirty month period. The Company granted Oxford a first priority security interest in substantially all of its assets, excluding its intellectual property. The Company issued warrants to purchase 95,368 shares of common stock with an allocated fair value of $46,230 and incurred other initial costs of $157,240 to obtain the LSA, and a fee of $95,000 was payable to Oxford on termination. These deferred financing costs of $298,470 were amortized as a non-cash interest expense over the period of the loan using the effective interest method. The loan was repaid in full on May27, 2011. At this date, the unamortized deferred financing costs of $222,275 plus additional costs arising from early termination of $83,585 were expensed as interest. The Company leases equipment under a capital lease that expires in August2011. Cost and accumulated depreciation of $47,162 are included in property and equipment. Aggregate future minimum obligations for the capital lease in effect as of June30, 2011, were $2,279, of which $22 represented interest. 6 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) On May27, 2011, the Company issued convertible promissory notes with a face value of $15,275,000, along with convertible preferred stock and warrants (see Note1). Interest on the notes accrues at a rate of 5% per annum, and may either be paid on the last day of each fiscal quarter, or added to the principal amount of the notes, at the Company’s option. The outstanding principal amount under these convertible promissory notes may be converted into Series A-2 convertible preferred stock at a rate of $5.70 per share, with each share of SeriesA-2 convertible preferred stock being convertible into ten shares of common stock. In connection with the issuance of the convertible promissory notes, the Company and the note holders entered into a Cure Amount Side Letter Agreement (“CASLA”) which provides that, in the event that the Company should require debt to be converted in order to meet equity requirements to apply for (at its discretion) or maintain a listing on a recognized exchange, the notes may be convertedat a lower rate per share based on the market price of the Company's common stockat the time of conversion, such that the note is convertible into a higher number of shares of SeriesA-2 convertible preferred stock such that the value of the notes is maintained. The Company recognized this conversion option as an embedded derivative valued at $11,495,163 on the date of issuance (see Note10). The Company allocated fair values to the SeriesA-1 convertible preferred stock, the convertible promissory notes and the warrants on May27, 2011, the issuance date. The Company then assigned the aggregate proceeds of $30,550,000 in proportion to those fair values. The Company thus valued the Series A-1 convertible preferred stock at $10,724,991 (see Note6), the convertible promissory notes at $10,072,592 and the warrants at $9,752,417 (see Note8). The difference between face value of the convertible promissory notes and their allocated fair value was recorded as debt discount. In addition, the Company recognized the conversion element of the convertible promissory notes as an embedded derivative requiring bifurcation. The fair value of this derivative liability on May 27, 2011, the commitment date, had an estimated value of $11,495,163, based on assumptions including the fair value of common stock of $0.68, estimated volatility of 64.31%, a risk-free interest rate of 0.21% and a contractual term of 3.5 years. The fair value of this derivative liability was estimated again on June 30, 2011, as $13,108,276, based on assumptions including the fair value of common stock of $0.54, estimated volatility of 62.00%, a risk-free interest rate of 0.22% and a contractual term of 3.4 years. The increase in fair value of $1,613,113 was reflected as a charge within other income and expenses in the statement of operations. To the extent that the debt discount as initially calculated exceeded the face value of the notes, net of issuance costs, we recorded a one-time non-cash interest expense of $2,255,074. The resulting debt discount of $14,442,497 ($5,202,408 related to the valuation allocation plus $11,495,163 related to the conversion element (an embedded derivative), less the $2,255,074 expensed as interest) is being amortized as non-cash interest expense using the effective yield method over the 3.5year contractual term of the promissory notes. Further, issuance costs totaling $2,524,963 were allocated to the SeriesA-1 convertible preferred stock, the convertible promissory notes and the warrants in proportion to their fair values on their issuance date. The $832,502 thus allocated to the convertible promissory notes was recorded as a deferred financing cost and is being amortized as a non-cash interest expense using the effective yield method over the 3.5year contractual term of the promissory notes. The balance of the convertible promissory notes comprises the following at June30, 2011 and December31, 2010: June30,2011 December31,2010 Convertible Promissory Notes Payable: Face value $ $
